The Navajo Nation Bar Association has made a verified motion to suspend certain bar members for nonpayment of dues as required by the bylaws of the said association.
It appearing to the court through verification of the Navajo Nation Bar Association that the persons whose names are appended hereto have failed and refused to pay bar dues, it is hereby
ORDERED that:
1. The persons whose names are appended hereto are hereby suspended from practice in all Courts of the Navajo Nation;
2. Those named persons must' make a reapplication for Admission to the Bar Admissions Committee of the Navajo Nation Bar Association and meet the guidelines for such admission as established by said Committee.
FINAL SUSPENSION LIST as of May 23rd, 1983
Mr. George J. ADSON, Post Office Box 2131, Tuba City, AZ 86045
Mr. Lindbergh ALFRED, B.I.A. Law Enforcement, Window Rock, AZ
Mr. Wayne H. BLADH, P.O. Box 5472, Santa Fe, NM 87501
Mr. Eric N. DAHLSTROM, Post Office Box 68, Sacaton, AZ 85247
Mr. Michael I. JEFFREY, Post Office Box 808, Barrow, Alaska 99723
Mr. Robert A. MARTIN, P.O. Box 1189, Albuquerque, NM 87103
Ms. Mary L. NEWELL, 603 Bremen Street, Silver City, NM 88061
Mr. John E. SCHINDLER, 23 South Carbon Ave. #7, Price, UT 84501